DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objections to the drawings are withdrawn in view of the amendment filed 6 October 2020. Claim 2 no longer requires the arm engageable with the lock lever to be part of the developing cartridge.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2015/0023692 A1) in view of Nishimura (US 7,260,342 B2).
10, Tanaka et al., herein Tanaka, discloses an image forming apparatus (21; fig. 2) comprising: a housing (22) having an opening (25); a cover (26) configured to cover the opening (25) and being movable between a closed position at which the cover (26) covers the opening (25) and an opened position at which the opening (25) is opened (front cover 26 opens and closes opening 25; ¶ [0040]); a developing cartridge (3) including a developing roller (7) and a developing frame (71) having a toner accommodation chamber (10) configured to accommodate therein toner (¶ [0033]); and a drum cartridge (2) including a drum frame (31), to which the developing cartridge (3) is detachably mountable (¶ [0029]), a photosensitive drum (4), a pressing member (44) configured to press the developing roller (7) to the photosensitive drum (4) in a state where the developing cartridge (3) is mounted to the drum frame (pressing members 44 press developing roller 7 to photosensitive drum 4 in a state where developing cartridge 3 is mounted to drum frame 31; ¶ [0112]).
Tanaka is silent on a lock lever that moves in association with the front cover.
 Nishimura teaches a lock lever (95) configured to lock a developing cartridge (22) to a drum frame (23) and releasing the lock based on a manual operation (coupling arm 95 locks developing cartridge 22 to the frame of drum cartridge 21; c. 12, l. 65 – c. 13, l. 2), a drum cartridge (21) being mountable to an inside of a housing (2) in a state where the developing cartridge (22) is mounted to the drum cartridge (21); an arm (122) arranged to be engageable with the lock lever (operating portion 122 is engageable with coupling arm 95; figs. 5 and 6); wherein in a state where a cover (86) moves from a closed position (fig. 5) to an opened position (fig. 6), the lock lever (95) moves from a locked position (fig. 5) at which 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Tanaka with the lock lever of Nishimura to allow a user to easily replace a developing cartridge by performing an unlocking operation of a developing cartridge from a drum cartridge when the user opens a front cover (Nishimura, c. 14, ll. 1-6).

Allowable Subject Matter
Claims 1-5, 7-9, 11, and 12 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.

Response to Arguments
Applicant's arguments filed 6 October 2020 with regard to new claim 10 have been fully considered but they are not persuasive. 
Applicant notes that new claim 10 combines the subject matter of original claims 1 and 2, however it is noted that the subject matter of claim 2 incorporated in claim 10, no longer requires the arm to be part of the developing cartridge.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852